[Cite as State v. Hackworth, 2013-Ohio-3566.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STATE OF OHIO                                        C.A. No.      12CA0043

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DIXIE HACKWORTH                                      WAYNE COUNTY MUNICIPAL COURT
                                                     COUNTY OF WAYNE, OHIO
        Appellee                                     CASE No.   TRC-12-01-00725

                                 DECISION AND JOURNAL ENTRY

Dated: August 19, 2013



        BELFANCE, Judge.

        {¶1}    The State appeals the decision of the Wayne County Municipal Court granting

Dixie Hackworth’s motion to suppress. For the reasons set forth below, we reverse and remand.

                                                I.

        {¶2}    On January 28, 2012, Sergeant Robert Gable of the State Highway Patrol stopped

the vehicle being driven by Ms. Hackworth. Based on his observations, Ms. Hackworth was

charged with operating a vehicle while intoxicated. Ms. Hackworth filed a motion to suppress,

arguing that Sergeant Gable lacked reasonable, articulable suspicion to initiate the stop.1 A

hearing was held before a magistrate, who issued a decision denying Ms. Hackworth’s

suppression motion. Ms. Hackworth objected to the magistrate’s decision, arguing that Sergeant

Gable lacked reasonable articulable suspicion to stop her. The trial court sustained her objection



        1
         Ms. Hackworth made many arguments in her motion. However, they are not pertinent
to this appeal because the trial court did not reach them, determining that its conclusion that
Sergeant Gable lacked reasonable, articulable suspicion to stop her was dispositive.
                                                  2


and granted her motion to suppress. The State has appealed, raising a single assignment of error

for our review.

                                                II.

                                    ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN GRANTING HACKWORTH’S MOTION TO
       SUPPRESS ON THE BASIS THAT THE TRAFFIC STOP WAS ILLEGAL
       AND THERE WAS NO REASONABLE SUSPICION OF CRIMINAL
       ACTIVITY.

       {¶3}       The State argues that the trial court erred in granting Ms. Hackworth’s motion to

suppress because Sergeant Gable had reasonable, articulable suspicion to initiate the stop.

       {¶4}       The Supreme Court of Ohio has held that

       [a]ppellate review of a motion to suppress presents a mixed question of law and
       fact. When considering a motion to suppress, the trial court assumes the role of
       trier of fact and is therefore in the best position to resolve factual questions and
       evaluate the credibility of witnesses. Consequently, an appellate court must
       accept the trial court’s findings of fact if they are supported by competent,
       credible evidence. Accepting these facts as true, the appellate court must then
       independently determine, without deference to the conclusion of the trial court,
       whether the facts satisfy the applicable legal standard.

(Internal citations omitted.) State v. Burnside, 100 Ohio St.3d 152, 2003–Ohio–5372, ¶ 8. A

traffic stop is constitutionally valid if probable cause exists. Dayton v. Erickson, 76 Ohio St.3d 3

(1996), syllabus. In addition, traffic stops can be constitutionally valid if “an officer has a

reasonable and articulable suspicion that a motorist has committed, is committing, or is about to

commit a crime.” State v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, ¶ 7. Whether reasonable,

articulable suspicion exists is determined by the totality of the circumstances. Id. See also

United States v. Arvizu, 534 U.S. 266, 273 (2002).

       {¶5}       The dashcam video in this case shows a two-lane country road with a center line

that would become a hashed line to allow for passing.           Sergeant Gable testified that Ms.
                                                  3


Hackworth had crossed the yellow line marking the edge of her lane and onto the yellow line

marking the lane for the oncoming traffic. However, the trial court found that this testimony was

inconsistent with Sergeant Gable’s spontaneous statements on the dashcam, which it determined

indicated that Ms. Hackworth had merely driven on the line marking the edge of her lane and not

onto the line marking the edge of the lane for oncoming traffic. The court also found that Ms.

Hackworth properly used her turn signals on three separate occasions during the video and that

the video shows gradual drifting consistent with normal driving patterns.                It ultimately

determined that, “given the inconsistencies between the Trooper’s testimony and the dash cam

video and audio, there is no finding of a minor traffic violation sufficient to justify the stop.”

       {¶6}    In other words, the trial court appears to have found that no probable cause

existed to justify the stop. The trial court also observed that “[r]easonable suspicion for the stop

did not exist given the inconsistencies between the Trooper’s testimony and the recording of the

stop on the dash cam video.” However, it appears from its judgment entry that it came to this

conclusion based upon consideration of whether any specific traffic violation actually occurred

rather than examination of the totality of the circumstances, which is the correct standard for

assessing the existence of reasonable, articulable suspicion. Mays, 119 Ohio St.3d 406, 2008-

Ohio-4539, at ¶ 7. Thus, even though it may have determined that probable cause for the stop

did not exist, it is unclear whether the trial court properly considered the totality of the

circumstances with respect to assessing whether reasonable, articulable suspicion that would

justify the stop existed. Therefore, it is appropriate for this Court to reverse the trial court’s

judgment, and remand the matter so that the trial court, in the first instance, may consider the
                                                   4


totality of the circumstances in determining the presence or absence of reasonable, articulable

suspicion.2

                                                III.

       {¶7}    The judgment of the Wayne County Municipal Court is reversed, and the matter is

remanded for further proceedings consistent with this opinion.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       EVE V. BELFANCE
                                                       FOR THE COURT


       2
          The State argues that the officer had probable cause to stop Ms. Hackworth because she
violated R.C. 4511.33(A)(1) by failing to drive within her lane. However, this question is not
ripe for review at this time.
                                        5




MOORE, P. J.
HENSAL. J.
CONCUR.


APPEARANCES:

DAVID C. KNOWLTON, Attorney at Law, for Appellee.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellant.